Case 12-04578-8-SWH        Doc 49 Filed 10/24/19 Entered 10/24/19 11:10:54            Page 1 of 5




                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              WILMINGTON DIVISION

 IN RE:

 ANTHONY JOHN MARTIN and                                     CASE NO. 12-04578-8-SWH
 VALERIE ANN MARTIN                                          CHAPTER 13

 DEBTORS.

        TRUSTEE’S MOTION TO VACATE DISCHARGE OF DEBTORS AFTER
                    COMPLETION OF CHAPTER 13 PLAN


        COMES NOW Joseph A. Bledsoe, III, Chapter 13 Trustee, by and through Staff Attorney

 Thomas Hooper, pursuant to Federal Rule of Civil Procedure 60(b)(6), made applicable to the

 instant proceeding by Federal Rule of Bankruptcy Procedure 9024, and moves this honorable

 court to vacate its Order styled Discharge of Debtors After Completion of Chapter 13 Plan

 entered 10/24/2014 (Ct. Doc. #32). In support thereof, the Trustee has contemporaneously filed

 a Memorandum of Law.

        WHEREFORE, the Trustee respectfully requests that this Court GRANT the instant

 Motion and vacate its Order styled Discharge of Debtor After Completion of Chapter 13 Plan,

 and for any other relief the court deems just and proper under the circumstances.

 Dated: 24 October 2019

                                                     s/Joseph A. Bledsoe, III
                                                     JOSEPH A. BLEDSOE, III
                                                     Chapter 13 Trustee
                                                     N.C. State Bar No. 19817
                                                     s/Thomas H. Hooper
                                                     Thomas Hooper
                                                     Staff Attorney, Chapter 13 Trustee
                                                     N.C. State Bar No. 38919
                                                     Post Office Box 1618
                                                     New Bern, North Carolina 28563-1618
                                                     (252) 637-0074
Case 12-04578-8-SWH         Doc 49 Filed 10/24/19 Entered 10/24/19 11:10:54                Page 2 of 5




                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                               WILMINGTON DIVISION

 IN RE:

 ANTHONY JOHN MARTIN and                                       CASE NO. 12-04578-8-SWH
 VALERIE ANN MARTIN                                            CHAPTER 13

 DEBTORS.

                               NOTICE OF TRUSTEE’S MOTION

         The Chapter 13 Trustee has filed papers with the Court requesting to vacate a prior order
 of the court.

         Your rights may be affected. You should read these papers carefully and discuss them with
 your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may
 wish to consult one.)

        If you do not want the court to grant the relief sought in the motion, or if you want the
 Court to consider your views on the motion, then on or before November 12, 2019, unless
 otherwise ordered, you or your attorney must file with the Court, pursuant to Local Rule 9013-1
 and 9014-1, a written response, an answer explaining your position, and a request for hearing at:
 Clerk, U.S. Bankruptcy Court, Post Office Box 791, Raleigh, NC 27602.

        If you mail your response to the Court for filing, you must mail it early enough so the court
 will receive it on or before the date stated above. You must also mail a copy to: Joseph A.
 Bledsoe, III, Chapter 13 Trustee, Post Office Box 1618, New Bern, NC 28563-1618.

         If a response and a request for hearing is filed in writing on or before the date set above, a
 hearing will be conducted on the motion at a date, time and place to be later set and all parties will
 be notified accordingly.

         If you or your attorney do not take these steps, the Court may decide that you do not oppose
 the relief sought in the motion and may enter an order granting that relief.

        Dated: October 24, 2019                        s/Thomas Hooper
                                                       THOMAS H. HOOPER
                                                       Staff Attorney, Chapter 13 Trustee
                                                       N.C. State Bar No. 38919
                                                       Post Office Box 1618
                                                       New Bern, NC 28563-1618
                                                       (252) 633-0074
Case 12-04578-8-SWH        Doc 49 Filed 10/24/19 Entered 10/24/19 11:10:54               Page 3 of 5




                                 CERTIFICATE OF SERVICE

        I, Thomas Hooper, do hereby certify that I am, and at all times hereinafter mentioned

 was, more than eighteen (18) years of age; and that on the date indicated herein below, I served

 copies of the foregoing TRUSTEE’S MOTION TO VACATE DISCHARGE OF DEBTORS

 AFTER COMPLETION OF CHAPTER 13 PLAN by depositing a copy of the same in a

 postage-paid envelope with the United States Postal Service or by electronic means, as indicated.



                Meredith P. Ezzell                              (via cm/ecf)
                Attorney for Debtors

                Anthony and Valerie Martin                      (via first-class mail)
                7802 Trap Way
                Wilmington, NC 28412

                All creditors on the attached mailing matrix.

        DATED: October 24, 2019

                                                                /s/ Thomas Hooper
                                                                Thomas Hooper
Case 12-04578-8-SWH   Doc 49 Filed 10/24/19 Entered 10/24/19 11:10:54   Page 4 of 5
Case 12-04578-8-SWH   Doc 49 Filed 10/24/19 Entered 10/24/19 11:10:54   Page 5 of 5
